Name: Commission Regulation (EEC) No 2873/93 of 20 October 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export to certain destinations
 Type: Regulation
 Subject Matter: trade policy;  animal product;  trade;  agricultural policy
 Date Published: nan

 No L 262/36 Official Journal of the European Communities 21 . 10 . 93 COMMISSION REGULATION (EEC) No 2873/93 of 20 October 1993 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of boneless beef held by certain intervention agencies and intended for export to certain destinations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in the beef and veal sector ('), as last amended by Regula ­ tion (EEC) No 125/93 (2), and in particular Article 7 (3) thereof, special detailed rules for the application of the system of import and export licences in the beef and veal sector Q, as last amended by Regulation (EEC) No 3662/92 (8); Whereas in order to ensure that beef sold is exported to the intended destination, the lodging of a security, as specified in Article 5 (2) (a) of Regulation (EEC) No 2539/84, should be required ; Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of these sales, exports should not be eligible for the refunds periodically fixed in the beef and veal sector ; Whereas products held by intervention agencies and intended for export are subject to the provision of Commission Regulation (EEC) No 3002/92 (9), as last amended by Regulation (EEC) No 1938/93 (10) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as last amended by Regulation (EEC) No 1759/93 (4), has provided for the possibility of applying a two-stage pro ­ cedure when selling beef from intervention stocks ; whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export either in the same state or after cutting and/or repack ­ ing C5), amended by Regulation (EEC) No 251 /93 (6), provided for repackaging under certain conditions ; HAS ADOPTED THIS REGULATION : Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas part of that meat should be put up for sale in accordance with Regu ­ lations (EEC) No 2539/84 and (EEC) No 2824/85 for import into the Commonwealth of Independent States (CIS) ; Whereas, in view of the urgency and the specific nature of the operation and of the need for controls, special detailed rules must be laid down in particular as regards the minimum quantity which may be purchased during the operation ; Whereas it is necessary to lay down a time limit for the export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on Article 1 1 . A sale shall be organized of approximately 10 000 tonnes of boneless beef held by the Irish intervention agency bought in before 1 September 1992. 2. This meat must be imported into one or more Republics of the CIS (see Annex III). 3. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulations (EEC) No 2539/84 and (EEC) No 2824/85. 4. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex I hereto. 5. An offer or purchase application shall be valid only if it relates to a total minimum quantity of 5 000 tonnes expressed in product weight. (') OJ No L 148, 28 . 6. 1968, p. 24. (2) OJ No L 18, 27. 1 . 1993, p. 1 . 3 OJ No L 238, 6. 9. 1984, p. 13. 0 OJ No L 241 , 13 . 9 . 1980, p . 5. (8) OJ No L 370, 19. 12. 1992, p. 43 . 0 OJ No L 301 , 17. 10 . 1992, p. 17. H OJ No L 176, 20. 7 . 1993, p. 12. (4) OJ No L 161 , 2. 7. 1993, p. 59. 0 OJ No L 268, 10 . 10. 1985, p . 14. (4 OJ No L 28, 5 . 2. 1993, p. 47. 21 . 10 . 93 Official Journal of the European Communities No L 262/37 Removal orders as referred to in Article 3 (1 ) (b) of Regu ­ lation (EEC) No 3002/92, export declarations and, where appropriate T 5 control copies shall bear the following : 6. Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 27 October 1993 . 7. Particulars of the quantities and the places where the products are stored shall be available to interested parties at the addresses given in Annex II . Productos de intervenciÃ ³n sin restituciÃ ³n [Reglamento (CEE) 2873/93]; Interventionsvarer uden restitution [Forordning (EÃF) nr. 2873/931 ; Interventionserzeugnisse ohne Erstattung [Verordnung (EWG) Nr. 2873/931 ; Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã  Ã Ã Ã Ã ¯Ã  Ã µÃÃ ¹Ã Ã Ã Ã ¿Ã Ã ® [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 2873/93] · Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale with the intervention agency. Intervention products without refund [Regulation (EEC) No 2873/93]; Produits d intervention sans restitution [RÃ ¨glement (CEE) n ° 2873/93] ; Prodotti d intervento senza restituzione  [Regolamento (CEE) n . 2873/93]; Produkten uit interventievoorraden zonder restitutie  [Verordening (EEG) nr. 2873/93]; Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 30 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 150 per 100 kilo ­ grams of boneless beef. Produtos de intervenÃ §Ã £o sem restituiÃ §Ã £o [Regulamento (CEE) n? 2873/93]. 2. With regard to the security provided for in Article 3 (2) compliance with paragraph 1 shall constitute a primary requirement within the meaning of Article 20 of Commission Regulation (EEC) No 2220/85 ('). Article 5 This Regulation shall enter into force on 27 October 1993 . Article 4 1 . No export refund shall be granted on meat sold under this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 205, 3 . . 8 . 1985, p. 5. No L 262/38 Official Journal of the European Communities 21 . 10. 93 ANEXO I  BILAG I ANHANG I  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  I ANNEXI ANNEXE I ALLEGATOI  BIJLAGE I ANEXO I Estado miembro Medlemsstat Mitgliedstaat Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Member State Ã tat membre Stato membro Lid-Staat Estado-membro Productos Produkter Erzeugnisse Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Products Produits Prodotti Produkten Produtos Cantidades (toneladas) MÃ ¦ngde (tons) Mengen (Tonnen) Ã Ã ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã Ã ½Ã ¿Ã ¹) Quantities (tonnes) QuantitÃ ©s (tonnes) QuantitÃ (tonnellate) Hoeveelheid (ton) Quantidade (toneladas) Precio mÃ ­nimo expresado en ecus por tonelada (') Mindstepriser i ECU/ton (') Mindestpreise, ausgedrÃ ¼ckt in ECU/Tonne (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µEcu Ã Ã Ã ½Ã ¿ (') Minimum prices expressed in ecus per tonne (') Prix minimaux exprimÃ ©s en Ã ©cus par tonne (') Prezzi minimi espressi in ecu per tonnellata (') Minimumprijzen uitgedrukt in ecu per ton (') PreÃ §o mÃ ­nimo expresso em ecus por tonelada (') Ireland -  Plates and flanks 10 000 360 ') Estos precios se entenderÃ ¡n con arreglo a lo dispuesto en el apartado 1 del articulo 17 del Reglamento (CEE) n ° 2173/79 . l ) Disse priser gÃ ¦lder i overensstemmelse med bestemmelserne i artikel 17, stk . 1 , i forordning (EÃF) nr. 2173/79. l ) Diese Preise gelten gemÃ ¤Ã  Artikel 17 Absatz 1 der Verordnung (EWG) Nr. 2173/79 . ') Ã Ã ¹ Ã Ã ¹Ã ¼Ã ­Ã  Ã ±Ã Ã Ã ­Ã  Ã µÃ Ã ±Ã Ã ¼Ã Ã ¶Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ¹Ã  Ã ´Ã ¹Ã ±Ã Ã ¬Ã ¾Ã µÃ ¹Ã  Ã Ã ¿Ã Ã ¬Ã Ã ¸Ã Ã ¿Ã ½ 17 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  1 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 2173/79. ') These prices shall apply in accordance with the provisions of Article 17 ( 1 ) of Regulation (EEC) No 2173/79. ') Ces prix sentendent conformÃ ©ment aux dispositions de 1 article 17 paragraphe 1 du rÃ ¨glement (CEE) n ° 2173/79. ') Il prezzo si intende in conformitÃ del disposto dell'articolo 17, paragrafo 1 del regolamento (CEE) n . 2173/79. l ) Deze prijzen gelden overeenkomstig de bepalingen van artikel 17, lid 1 , van Verordening (EEG) nr. 2173/79. ') Estes preÃ §os aplicam-se conforme o disposto no n? 1 do artigo 17? do Regulamento (CEE) n? 2173/79. ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Direcciones de los organismos de intervenciÃ ³n  Interventionsorganernes adresser  Anschriften der Interventionsstellen  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Addresses of the intervention agencies  Adresses des organismes d'intervention  Indirizzi degli organismi d'intervento  Adressen van de interventiebureaus  EndereÃ §os dos organismos de intervencao IRELAND : Department of Agriculture, Food and Forestry Agriculture House Kildare Street Dublin 2 tel . (01 ) 678 90 11 , ext. 2278 and 3806 telex 93292 and 93607, telefax (01)6616263, (01)6785214 and (01 ) 6620198 ANNEX III Republics of the Commonwealth of Independent States Armenia Azerbaijan Belarus Kazakhstan Kyrgyzstan Moldova Russia Tajikistan Turkmenistan Ukraine Uzbekistan